Name: 74/73/EEC: Third Commission Decision of 9 January 1974 amending the Decision of 23 May 1973 authorizing the Member States to approve for marketing reproductive material of certain forestry species subjected to reduced requirements
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-02-23

 Avis juridique important|31974D007374/73/EEC: Third Commission Decision of 9 January 1974 amending the Decision of 23 May 1973 authorizing the Member States to approve for marketing reproductive material of certain forestry species subjected to reduced requirements Official Journal L 052 , 23/02/1974 P. 0017 - 0018++++THIRD COMMISSION DECISION OF 9 JANUARY 1974 AMENDING THE DECISION OF 23 MAY 1973 AUTHORIZING THE MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES SUBJECTED TO REDUCED REQUIREMENTS ( 74/73/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 14 JUNE 1966 ( 1 ) ON THE MARKETING OF FOREST REPRODUCTIVE MATERIAL , AS LAST AMENDED BY THE ACT ( 2 ) ANNEXED TO THE TREATY ( 3 ) ON THE ACCESSION OF NEW MEMBER STATES TO THE EUROPEAN ECONOMIC COMMUNITY AND TO THE EUROPEAN ATOMIC ENERGY COMMUNITY , SIGNED IN BRUSSELS ON 22 JANUARY 1972 , AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF ; HAVING REGARD TO THE APPLICATION SUBMITTED BY THE KINGDOM OF DENMARK AND THE UNITED KINGDOM ; WHEREAS THE PRODUCTION OF REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES AT PRESENT SHOWS A DEFICIT IN ALL MEMBER STATES AND SO CANNOT SUPPLY THE REQUIREMENTS OF THESE COUNTRIES FOR REPRODUCTIVE MATERIAL OF THE SAID SPECIES ; WHEREAS THIRD COUNTRIES ARE NOT IN A BETTER POSITION TO SUPPLY SUFFICIENT QUANTITIES OF REPRODUCTIVE MATERIAL OF THE SPECIES CONCERNED GIVING THE SAME GUARANTEES AS REPRODUCTIVE MATERIAL PRODUCED IN THE COMMUNITY AND CORRESPONDING TO THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE ; WHEREAS FOR THIS REASON THE MEMBER STATES HAVE ALREADY BEEN AUTHORIZED BY THE COMMISSION DECISION OF 23 MAY 1973 ( 4 ) , AMENDED BY THE DECISION OF 18 JULY 1973 ( 5 ) AND OF 4 DECEMBER 1973 , TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES SUBJECTED TO REDUCED REQUIREMENTS ; WHEREAS THE KINGDOM OF DENMARK AND THE UNITED KINGDOM WERE UNABLE TO COMMUNICATE THE EXTENT OF THEIR NEEDS FOR CERTAIN SPECIES WITHIN THE REQUIRED TIME ; WHEREAS THE QUANTITIES OF REPRODUCTIVE MATERIAL COMMUNICATED BY THE AFORESAID MEMBER STATES SHOULD , THEREFORE , BE INCLUDED IN THE DECISION OF 23 MAY 1973 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROVISIONS , LISTED UNDER THE HEADINGS ABIES ALBA MIL . , LARIX DECIDUA MILL . , PICEA ABIES KARST . , QUERCUS BOREALIS MICHX . , QUERCUS PEDUNCULATA EHRH . AND QUERCUS SESSILIFLORA SAL . IN THE ANNEX TO THE COMMISSION DECISION OF 23 MAY 1973 AUTHORIZING THE MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE FORESTRY MATERIAL OF CERTAIN FORESTRY SPECIES SUBJECTED TO REDUCED REQUIREMENTS , IN RESPECT OF THE FOLLOWING COUNTRIES ARE COMPLETED AS FOLLOWS : ABIES ALBA MILL . MEMBER STATE*KG*ORIGIN*CROP FROM/TO* DENMARK*1 000*ROMANIA*1 . 7 . 1972 TO 30 . 6 . 1973* LARIX DECIDUA MILL . MEMBER STATE*KG*ORIGIN*CROP FROM/TO* UNITED KINGDOM*200*FEDERAL REPUBLIC OF GERMANY , UNITED KINGDOM , POLAND , CZECHOSLOVAKIA*BEFORE 30 . 6 . 1973* PICEA ABIES KARST . MEMBER STATE*KG*ORIGIN*CROP FROM/TO* DENMARK*500*ROMANIA*1 . 7 . 1972 TO 30 . 6 . 1973* QUERCUS BOREALIS MICHX . MEMBER STATE*KG*ORIGIN*CROP FROM/TO* UNITED KINGDOM*3 500*BELGIUM , FEDERAL REPUBLIC OF GERMANY , NETHERLANDS , AUSTRIA*1 . 7 . 1972 TO 30 . 6 . 1973* QUERCUS PEDUNCULATA EHRH . MEMBER STATE*KG*ORIGIN*CROP FROM/TO* UNITED KINGDOM*7 500*BELGIUM , FEDERAL REPUBLIC OF GERMANY , FRANCE , NETHERLANDS , DEMOCRATIC REPUBLIC OF GERMANY , NORWAY*1 . 7 . 1972 TO 31 . 12 . 1973* QUERCUS SESSILIFLORA SAL . MEMBER STATE*KG*ORIGIN*CROP FROM/TO* UNITED KINGDOM*5 500*BELGIUM , FEDERAL REPUBLIC OF GERMANY , FRANCE , NETHERLANDS , DEMOCRATIC REPUBLIC OF GERMANY , NORWAY*1 . 7 . 1972 TO 31 . 12 . 1973* ARTICLE 2 THIS DECISION IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 9 JANUARY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 73 , 27 . 3 . 1972 , P . 14 . ( 3 ) OJ NO L 73 , 27 . 3 . 1972 , P . 5 . ( 4 ) OJ NO L 172 , 28 . 6 . 1973 , P . 22 . ( 5 ) OJ NO L 253 , 10 . 9 . 1973 , P . 1 .